MAGER, Judge.
Defendant appeals from an order of the trial judge granting plaintiff’s motion for a new trial after a jury verdict in favor of the defendant based upon the judge’s finding that the verdict of the jury was contrary to the manifest weight of the evidence. We affirm.
Contentions similar to those raised by the defendant in this appeal were considered in Cloud v. Fallis, Fla.1959, 110 So.2d 669. There the Supreme Court of Florida held that it was the duty of the trial judge to grant a new trial if he concludes that the verdict is against the manifest weight of the evidence; and he should always do so if the jury has been deceived as to the force and credibility of the evidence or it has been influenced by considerations outside the record. The trial judge by virtue of his close contact with the trial stands in a unique position in that he has the opportunity to better understand the ultimate decision of the jurors and is in a much better position than an appellate court to pass upon the ultimate correctness of the jury’s verdict.
Therefore, the trial court has a very broad and liberal discretion in ruling on a motion for a new trial and such determination will not be disturbed except on a clear showing of abuse. The burden rests upon the appellant to make such error clearly appear. In the case sub judice the defendant has failed to sustain this burden.
Affirmed.
REED, C. J., and OWEN, J., concur.